Citation Nr: 0807035	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran requested a Central Office hearing at the Board's 
offices in Washington, DC, in his May 2006 substantive appeal 
(VA Form 9).  However, he failed to report for the hearing 
scheduled in January 2007.  He has not explained his absence 
or requested to reschedule the hearing.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.702(d) (2007).


FINDING OF FACT

There is no evidence during service or for many years 
thereafter of complaints or treatment of hepatitis C, 
symptoms of this condition, or risk factors of developing it, 
and there is probative medical evidence against a link 
between the veteran's current hepatitis C and his period of 
active military service.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of VCAA letters from the RO 
to the veteran dated in June and July of 2005, and May and 
September of 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his hepatitis C claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim.  See also Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In fact, the June 2005 letter also 
specifically addressed the unique risk factors pertinent in 
establishing service connection for hepatitis C.  
   
In addition, latter May and September 2006 letters from the 
RO further advised the veteran that a disability rating and 
an effective date is assigned when service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, certain VCAA notice was provided after the initial 
unfavorable December 2005 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, the RO provided additional VCAA notice in May 
and September of 2006, but did not go back and readjudicate 
the claim by way of a subsequent SSOC.  So in essence, based 
on the above caselaw, the timing defect in VCAA notice was 
not rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional pertinent evidence in response 
to the May and September 2006 VCAA notice letters.  
Therefore, the absence of a subsequent SSOC after these 
notices is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.    

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his hepatitis C claim.  Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service medical records (SMRs), service personnel records 
(SPRs), relevant VA treatment records, and private medical 
records as identified and authorized by the veteran.  He also 
had a VA examination and opinion performed for his hepatitis 
C claim.  Neither the veteran nor his representative has 
contended that any additional evidence remains outstanding.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The veteran contends that he was exposed to hepatitis C in 
service by way of contaminated water, contaminated food, 
unclean eating utensils, and vaccination shots by air guns.  
See his May 2005 claim and July 2005 statement. 

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Here, VA treatment records 
dated in 2003 and 2004 clearly reveal the veteran currently 
has hepatitis C.  Consequently, the determinative issue is 
whether this condition is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran's SMRs are completely unremarkable for evidence 
of complaints or treatment of hepatitis, for symptoms of this 
condition, or for risk factors of developing it such as blood 
transfusions or organ transplants, hemodialysis, tattoos, 
body piercing, intravenous or intranasal drug use, high-risk 
sexual activity, or exposure to contaminated blood products 
as a health care worker, or other direct percutaneous 
exposure to blood such as acupuncture with non-sterile 
needles and sharing of toothbrushes or shaving razors.  The 
veteran has also never alleged symptoms of hepatitis C or any 
of the above risk factors during service.  The Board notes 
the representative's assertion in the January 2007 
Appellant's Brief that one possible risk factor was a tatoo 
allegedly noted in the report of the veteran's June 1970 
separation examination.  However, the Board has reviewed the 
report of the separation examination and can find no notation 
of a tatoo.  Consequently, the veteran's SMRs, as a whole, 
provide evidence against a finding of any symptoms or risk 
factors of hepatitis C during service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.

In addition, the evidence as a whole does not show continuity 
of symptomatology of a hepatitis C disability since service.  
Id.  In this regard, a post-service private medical record 
first documents symptoms and treatment for hepatitis C in 
August 1997, approximately 27 years after the veteran's 
discharge from service.  The Federal Circuit Court has held 
that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
and/or diagnosis after service is a factor for consideration 
in deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In fact, the veteran has 
never asserted experiencing any symptoms of hepatitis C prior 
to 1997.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).

Of the greatest significance in this case is the report of 
the November 2005 VA examiner, who concluded the cause of the 
veteran's current hepatitis C is his IV drug use since 
service.  The examiner cited the veteran's reported history 
in his VA treatment records of post-service crack cocaine and 
heroin IV drug use until 1995 as very significant.  He 
emphasized that IV drug use is the highest risk factor for 
hepatitis C.  He added there is a lack of medical evidence to 
document transmission of hepatitis C by way of an air gun.  
He further stated that to link the veteran's current 
hepatitis C to in-service air gun vaccinations, contaminated 
food, contaminated water, or dirty utensils "would be 
resorting to mere speculation."  Thus, there is clear, 
competent medical evidence that is flatly against a nexus 
finding.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  The Board finds that this 
negative medical opinion is entitled to great probative 
weight against the claim, and is strongly supported by post-
service VA and private medical evidence of record.    

The Board emphasizes that, although the veteran is competent 
to report any symptoms or risk factors of hepatitis C he 
previously had or currently has, he is not competent to 
render an opinion on the medical etiology of his hepatitis C, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.



For these reasons and bases, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hepatitis C, so there is no reasonable doubt 
to resolve in the veteran's favor, and this claim therefore 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER


The claim for service connection for hepatitis C is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


